                                                                                3/16/2020
                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


AMERICAN RELIABLE                                CV 19-139-BLG-SPW-TJC
INSURANCE COMPANY,

                    Plaintiff,                   ORDER REGARDING
                                                 PRELIMINARY PRETRIAL
vs.                                              CONFERENCE
GINO D. ULMER and BREANNE
MCKITTRICK,

                    Defendants.

      IT IS HEREBY ORDERED that the Preliminary Pretrial Conference

scheduled for April 29, 2020 at 11:00 a.m. shall be converted to a telephonic

Conference. All counsel shall use the Court’s conferencing system to participate in

the Conference:

      1.    Dial 1-877-848-7030

      2.    Enter Access Code 5492555 #

      DATED this 16th day of March, 2020.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
